DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendment

2.	This is a Final Office action in response to applicant’s remarks/arguments filed on 11/30/2022. 
3.	Status of the claims:
	•	Claims 1-7 have been amended.
•	Claims 1-11 are currently pending and have been examined.

Response to remarks/arguments

4.	Applicant’s remarks/arguments filed on 11/30/2022 with respect to amended independent claims 1 and 7 have been fully considered but are moot in view of the new ground(s) of rejection. Upon further search and consideration, a new ground(s) of rejection is made in view of Fette et al. (US 20040264403 A1).
5.    	In response to Applicant’s remarks/arguments filed on 08/20/2018 regarding amended independent claims 1 and 7, the Examiner acknowledges that the applied arts on record do not explicitly teach the newly recited features of “acquire a threshold value determined based on an acceptable number of corrected symbols for a pass or fail determination” as argued by Applicant. However, the system of Fette et al. (US 20040264403 A1) cures this deficiency.
Please see the rejection below.

Claim Rejections - 35 USC § 103

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	Claim(s) 1, 5-7, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 11,005,598 B2) in view of IEEE (400GBASE-LR8 Measurement Data for Reaches >10km, dated 11 July 2018) and further in view of Fette et al. (US 20040264403 A1).

Regarding claim 1, Jones discloses a network test apparatus comprising:
a receiver configured to receive a forward error correction symbol (FEC symbol) generated by using pulse amplitude modulation (PAM) (Jones, col 8, lines 49-59: the FEC decoder 208 receives the input data 216 in the form of a codeword where col. 7 and lines 40-41 discloses that the receiver 200 containing a forward error correction (FEC) decoder 208... It is noted that various signal modulation and demodulation techniques might be employed by the receiver 200. The various signals described herein might employ single-bit or multi-bit data symbols based on various data encoding schemes, such as pulse amplitude modulation (e.g., PAM-4)); and
a processor configured to: correct a symbol error of the FEC symbol received by the receiver (Jones, col. 11, lines 6-13: an error information vector is determined and computes the error information vector ... an error symbol is identified based on the error vector), and perform the pass or fail determination based on the acquired threshold value by using the number of corrected symbol errors (Jones, col. 11, lines 16-21: recites within the identified error symbol, the 0-1 error count is determined...within the identified error symbol, the 1-0 error count is determined).
Jones does not appear to explicitly discloses an input interface configured to acquire a threshold value determined based on an acceptable number of corrected symbols for a pass or fail determination; a display unit; wherein a result of the pass or fail determination is displayed on the display.
In a similar field of endeavor, IEEE discloses a display [[unit]] (IEEE, pages 7 and 8: the drawings show a display unit); wherein a result of the pass or fail determination is displayed on the display (IEEE, pages 7 and 8: displaying forward error correction (FEC) data including uncorrected and corrected codes/results).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Jones with the teaching of IEEE to incorporate the method of IEEE to display the result of the pass or fail determination as taught by IEEE. The motivation for doing so would have been to enable the users to take action to reduce the errors.
The combination of Jones and IEEE does not appear to explicitly an input interface configured to acquire a threshold value determined based on an acceptable number of corrected symbols for a pass or fail determination.
In a similar field of endeavor, Fette discloses an input interface configured to acquire a threshold value determined based on an acceptable number of corrected symbols for a pass or fail determination (Fette, para. 112: A query task performed in connection with task 1110 determines whether there is at least one of distinct bitstreams 606 exhibiting a signal strength and FEC error report that is within acceptable threshold limits (e.g. value). When none of distinct bitstreams 606 have signal quality criteria within acceptable threshold limits, diversity switch subprocess 1100 exits (e.g. a pass determination). Accordingly, receive process 800 cannot utilize diversity switch subprocess 1100 to determine and present preferred bitstream 610 to destination 612. Alternatively, when query task 1112 determines that at least one of distinct bitstreams 606 has signal quality criteria that falls within acceptable threshold limits, process control proceeds to a task 1114).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Jones as modified by IEEE with the teaching of Fette to incorporate the above features into the modified system of Jones such as acquiring a threshold value determined based on an acceptable number of corrected symbols for a pass or fail determination as taught by Fette. The motivation for doing so would have been to allow the FEC error report to provide information regarding the accuracy of the transmission of source signal over narrowband channel. 

Regarding claim 5, Jones as modified by IEEE and Fette discloses the network test apparatus according to claim 1, wherein the number of symbol errors is a symbol error rate for the FEC symbol received by the receiver (Jones, col para. 8, lines 43-58: the FEC decoder 208 includes an error location and evaluation circuit 302, which is configured to determine whether each data bit in the RS(N, K) codeword includes an error, based on the (N−K) parity symbols in the codeword. For example, when a data bit in the RS(N, K) codeword is determined to be an error, e.g., either a bit “1” has been flipped to “0” during transmission, or a bit “0” has been flipped to a “1,” the error location and evaluation circuit 302 designates a value “1” at the bit location. When the data bit in the RS(N, K) codeword is determined to be correct, the error location and evaluation circuit 302 designates a value “0” at the bit location. In this way, the error location and evaluation circuit 302 generates an error information vector 311 having a number N×B of data bits, each data bit representing whether the data bit in the received RS(N, K) codeword at the respective bit location has an error).

Regarding claim 6, Jones as modified by IEEE and Fette discloses the network test apparatus according to claim 1, further comprising:
a transmitter configured to generate the FEC symbol by using the pulse amplitude modulation (PAM) and transmits the generated FEC symbol (Jones, col 7, lines 55-67: The various signals described herein might employ single-bit or multi-bit data symbols based on various data encoding schemes, such as pulse amplitude modulation (e.g., PAM-4). Further, signal amplitudes might be expressed herein as −1 to 1 such as for Non-Return to Zero (NRZ) signaling. Moreover, Fig. 5 and col 1, lines 37-49 discloses reporting the generated FEC symbol). 

Regarding claim 7, Jones discloses a network test method for receiving and displaying a forward error correction symbol (FEC symbol) generated by using pulse amplitude modulation (PAM), the method comprising:
correcting a symbol error of the received FEC symbol (Jones, col. 11, lines 6-13: an error information vector is determined and computes the error information vector ... an error symbol is identified based on the error vector) and performing the pass or fail determination based on the acquired threshold value by using the number of corrected symbol errors (Jones, col. 11, lines 16-21: recites within the identified error symbol, the 0-1 error count is determined...within the identified error symbol, the 1-0 error count is determined). 
Jones does not appear to explicitly discloses acquiring a threshold value determined based on an acceptable number of corrected FEC symbols for a pass or fail determination; and displaying a result of the pass or fail determination.
In a similar field of endeavor, IEEE discloses displaying a result of the pass or fail determination (IEEE, pages 7 and 8: displaying forward error correction (FEC) data including uncorrected and corrected codes/results).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Jones with the teaching of IEEE to incorporate the method of IEEE to use a display unit to display the result of the pass or fail determination as taught by IEEE. The motivation for doing so would have been to enable the users to take action to reduce the errors.
The combination of Jones and IEEE does not appear to explicitly an input interface configured to acquire a threshold value determined based on an acceptable number of corrected symbols for a pass or fail determination.
In a similar field of endeavor, Fette discloses an input interface configured to acquire a threshold value determined based on an acceptable number of corrected symbols for a pass or fail determination (Fette, para. 112: A query task performed in connection with task 1110 determines whether there is at least one of distinct bitstreams 606 exhibiting a signal strength and FEC error report that is within acceptable threshold limits (e.g. value). When none of distinct bitstreams 606 have signal quality criteria within acceptable threshold limits, diversity switch subprocess 1100 exits (e.g. a pass determination). Accordingly, receive process 800 cannot utilize diversity switch subprocess 1100 to determine and present preferred bitstream 610 to destination 612. Alternatively, when query task 1112 determines that at least one of distinct bitstreams 606 has signal quality criteria that falls within acceptable threshold limits, process control proceeds to a task 1114).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Jones as modified by IEEE with the teaching of Fette to incorporate the above features into the modified system of Jones such as acquiring a threshold value determined based on an acceptable number of corrected symbols for a pass or fail determination as taught by Fette. The motivation for doing so would have been to allow the FEC error report to provide information regarding the accuracy of the transmission of source signal over narrowband channel.

Regarding claim 11, Jones as modified by IEEE and ANRITSU discloses the network test method according to claim 7, wherein the number of symbol errors is a symbol error rate for the received FEC symbol (Jones, col 8, lines 43-58: the FEC decoder 208 includes an error location and evaluation circuit 302, which is configured to determine whether each data bit in the RS(N, K) codeword includes an error, based on the (N−K) parity symbols in the codeword. For example, when a data bit in the RS(N, K) codeword is determined to be an error, e.g., either a bit “1” has been flipped to “0” during transmission, or a bit “0” has been flipped to a “1,” the error location and evaluation circuit 302 designates a value “1” at the bit location. When the data bit in the RS(N, K) codeword is determined to be correct, the error location and evaluation circuit 302 designates a value “0” at the bit location. In this way, the error location and evaluation circuit 302 generates an error information vector 311 having a number N×B of data bits, each data bit representing whether the data bit in the received RS(N, K) codeword at the respective bit location has an error). 

11.	Claim(s) 2-4, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 11,005,598 B2) in view of [IEEE (400GBASE-LR8 Measurement Data for Reaches >10km, dated 11 July 2018) and Fette et al. (US 20040264403 A1)]
and further in view of ANRITSU (MT1000A Network Master Pro Operation Manual, dated 17 March 2017, 15th edition). Fette et al. (US 20040264403 A1).

Regarding claim 2, Jones as modified by IEEE and Fette discloses all the subject matter of the network test apparatus according to claim 1 with the exception wherein as the pass or fail determination, the processor is configured to determine a pass in a case where the number of corrected symbol errors is less than the threshold value, and determines a warning in a case where the number of corrected symbol errors is equal to or greater than the threshold value, and the display is configured to display the result of the pass or fail determination in different colors depending on the warning or the pass.       
In a similar field of endeavor, ANRITSU discloses wherein as the pass or fail determination, the processor is configured to determine a pass in a case where the number of corrected symbol errors is less than the threshold value, and determines a warning in a case where the number of corrected symbol errors is equal to or greater than the threshold value (ANRITSU, pages 72, drawings , section 4.1.3.3: test setup/result screens. During a measurement, Measurement start time, Elapsed time, and Remaining time of measurement are displayed in Navigation area. Remaining time of measurement is not displayed if Stop function is set to Manual stop in Control screen), and the display is configured to display the result of the pass or fail determination in different colors depending on the warning or the pass (ANRITSU, page 73, section 4.1.4: Lamp Indication of Alarm/Errors Status: Alarm and error status is indicated by colored Lamp icons. The following colors are used:
Red Lamp icon indicates that an alarm has appeared.
Yellow Lamp icon indicates that an error has appeared.
Green Lamp icon indicates a 'no trouble' situation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Jones as modified by IEEE and Fette with the teaching of Anritsu to incorporate the method of Anritsu such as determining a pass in a case where the number of corrected symbol errors is less than the threshold value, and determines a warning in a case where the number of corrected symbol errors is equal to or greater than the threshold value. The motivation for doing so would have been to provide graphical user interface (GUI) which provide easy navigation tabs to check FEC output results.

Regarding claim 3, Jones as modified by IEEE/Fette and ANRITSU discloses the network test apparatus according to claim 2, however, IEEE further discloses wherein the display is further configured to display the number of symbol errors as a graph, and display the acquired threshold value inside the graph display (IEEE, page 7 and 8 discloses displaying FEC data including uncorrected and corrected codes). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Jones with the teaching of IEEE/Fette/Anritsu to incorporate the method of IEEE to display the number of symbol errors as a graph, and display the acquired threshold value inside the graph display as taught by IEEE. The motivation for doing so would have been to enable the users to take action to reduce the errors.

Regarding claim 4, Jones as modified by IEEE and Fette discloses the network test apparatus according to claim 1, However, ANRITSU further discloses wherein the processor is further configured to perform the pass or fail determination for each lane, and the display is further configured to display a result of the pass or fail determination for each lane (ANRITSU, para. 74: shows the performance and the displaying result of the pass or fail determination for each lane).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Jones as modified by IEEE and Fette with the teaching of Anritsu to incorporate the method of Anritsu such as performing the pass or fail determination for each lane, and displaying a result of the pass or fail determination for each lane. The motivation for doing so would have been to provide graphical user interface (GUI) which provide easy navigation tabs to check FEC output results.

Regarding claim 8, Jones as modified by IEEE and Fette discloses the network test method according to claim 7, however, ANRITSU further discloses
wherein as the pass or fail determination, in a case where the number of corrected symbol errors is less than the threshold value, a pass is determined, and in a case where the number of corrected symbol errors is equal to or greater than the threshold value, a warning is determined (ANRITSU, pages 72, drawings , section 4.1.3.3: test setup/result screens. During a measurement, Measurement start time, Elapsed time, and Remaining time of measurement are displayed in Navigation area. Remaining time of measurement is not displayed if Stop function is set to Manual stop in Control screen), and the result of the pass or fail determination is displayed in different colors depending on the warning or the pass (ANRITSU, page 73, section 4.1.4: Lamp Indication of Alarm/Errors Status: Alarm and error status is indicated by colored Lamp icons. The following colors are used:
Red Lamp icon indicates that an alarm has appeared.
Yellow Lamp icon indicates that an error has appeared.
Green Lamp icon indicates a 'no trouble' situation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Jones as modified by IEEE and Fette with the teaching of Anritsu to incorporate the method of Anritsu such as determining a pass in a case where the number of corrected symbol errors is less than the threshold value, and determines a warning in a case where the number of corrected symbol errors is equal to or greater than the threshold value. The motivation for doing so would have been to provide graphical user interface (GUI) which provide easy navigation tabs to check FEC output results.. 

Regarding claim 9, Jones as modified by IEEE/Fette and ANRITSU discloses the network test method according to claim 8, however, IEEE further discloses wherein the number of symbol errors is displayed as a graph, and the acquired threshold value inside the graph display is displayed (IEEE, page 7 and 8 discloses displaying FEC data including uncorrected and corrected codes). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Jones as modified by Fette and ANRITSU with the teaching of IEEE to incorporate the method of IEEE to display the number of symbol errors as a graph, and display the acquired threshold value inside the graph display as taught by IEEE. The motivation for doing so would have been to enable the users to take action to reduce the errors.

Regarding claim 10, Jones as modified by IEEE and Fette discloses the network test method according to claim 7, however, Anritsu further discloses wherein the pass or fail determination is performed for each lane, and a result of the pass or fail determination is displayed for each lane (ANRITSU, para. 74: shows the performance and the displaying result of the pass or fail determination for each lane).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Jones as modified by IEEE and Fette with the teaching of Anritsu to incorporate the method of Anritsu such as performing the pass or fail determination for each lane, and displaying a result of the pass or fail determination for each lane. The motivation for doing so would have been to provide graphical user interface (GUI) which provide easy navigation tabs to check FEC output results.

Conclusion

12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953. The examiner can normally be reached M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN F VOLTAIRE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466